UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST TRINITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 34-19911436 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number.) 7633 E. 63rd Place Suite230 Tulsa, OK 74133 (918)249-2438 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr.Gregg Zahn Chief Executive Officer First Trinity Financial Corporation 7633 E. 63rd Place Suite230 Tulsa, OK 74133 (918)249-2438 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: P. David Newsome, Jr. Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C. 320 South Boston, Suite 200 Tulsa, Oklahoma 74103 (918)594-0831 Approximate date of commencement of proposed sale to the public: As soon as practicable beginning after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) EXPLANATORY NOTE This Post-Effective Amendment No. 2 to First Trinity Financial Corporation’s (the “Company”) Registration Statement on Form S-1 (File No. 333-163901) effective June 29, 2010 (the “Registration Statement”), is filed pursuant to Rule 416(b) of the rules adopted under the Securities Act of 1933, as amended, to provide that the Registration Statement shall include common stock of the Company issued or issuable as a result of a stock split or stock dividend, and if the shares covered by the Registration Statement are combined by a reverse split into a lesser amount of securities of the same class, the amount of undistributed securities covered by the Regulation Statement shall be proportionately reduced. The contents of the Registration Statement are incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration to be signed on its behalf by the undersigned, thereunto duly authorized in Tulsa, Oklahoma on January 13, 2011. FIRST TRINITY FINANCIAL CORPORATION an Oklahoma corporation By: /s/Gregg Zahn January 13, 2011 Gregg Zahn, President and Chief Executive Officer By: /s/Jeffrey J. Wood January 13, 2011 Jeffrey J. Wood, Chief Financial Officer and Chief Accounting Officer * Chairman of the Board and Director January 13, 2011 Scott J. Engebritson * Secretary January 13, 2011 William S. Lay * Director January 13, 2011 John R. Perkins * Director January 13, 2011 H. Bryan Chrisman * Director January 13, 2011 Bill H. Hill, Director * Director January 13, 2011 Charles Wayne Owens * Director January 13, 2011 George E. Peintner * Director January 13, 2011 G. Wayne Pettigrew * Director January 13, 2011 Gary L. Sherrer * Director January 13, 2011 Shannon B. Young *By: /s/ Gregg Zahn January 13, 2011 Attorney-in-fact
